Case 1:21-cv-00816-TSE-JFA Document 1-2 Filed 07/09/21 Page 1 of 4 PagelD# 9

EXHIBIT A
Case 1:21-cv-00816-TSE-JFA Document 1-2 Filed 07/09/21 Page 2 of 4 PagelD# 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

YIN SHENG,
Plaintiff,
Case Noyes
Vv.
JOHN DOE, AND 509.COM, DEMAND FOR JURY TRIAL
Defendants.

 

 

DECLARATION OF YIN SHENG

I, Yin Sheng, declare as follows:

Ls I am the Plaintiff in the above captioned case. | am over the age of eighteen and
make this declaration from personal knowledge, unless otherwise indicated below.
a I am under no legal disability and am competent to testify to the facts set forth

below. If I were called upon to testify, | could and would testify competently as to the facts set

forth herein.

3. I submit this Declaration in support of my Original Complaint.

4, | am the rightful owner of the registrar account (Customer No. 183588218,
registrant email is huj8$ehu8ughu79 a@email.com) at GoDaddy.com, and | am the registrant for

 

the domain name 509.com.

a I hereby declare and affirm that the domain name 509.com was acquired and

transferred to my GoDaddy account (Customer No. 183588218) in April 2018.

6. The Domain Names were registered with the account (Customer No. 183588218)

under my ownership before an illegal and unauthorized transfer on or around March 2, 2021.
 

q However, | was not made aware of the hacking and illegal transfer of the domain

name 509.com, by GoDaddy, until March 6, 2021.

8. Attached as Exhibit A-1 is a printout of the email | received on February 8, 2021
regarding the ownership update and transfer of my domain name, 509.com. I certify that the
attached Exhibit A-1 is a true and correct copy of the email I received from GoDaddy.com.

9. Upon becoming aware of the hacking and illegal transfer, | immediately reported
the hacking to GoDadday on March 8, 2021.

10. Prior to the hacking, the hacker illegally accessed Plaintiff's GoDaddy.com
account on February 8, 2021, February 10, 2021, February 25, 2021, and March 2, 2021, via the
Firefox web browser, from the IP address, 61.92.249.** based in Hong Kong.

11. | The domain name 509.com has been used in commerce as early as May 2020.

12. The domain name 509.com has generated $300 in revenue and roughly 2000

unique visits on average each day since its first operation.

13. The domain name 509.com was transferred to another registrant account with
GoDaddy.com using the email address mymail39047@gmail.com on March 2, 2021. I did not

consent to or authorize this transfer in any way.

14. I have not regained control of my domain name 509.com. The same hacker who
hacked into my Godaddy account and transferred it to the current registrant account with
GoDaddy, still retains control of my domain name 509.com.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my knowledge and belief.

This Declaration was executed on May 29, 2021 in Guoyang, Anhui Province, China.
i)

Case 1:21-cv-00816-TSE-JFA Document 1-2 Filed 07/09/21 Page 4 of 4 PagelD# 12

Yinste

Yin Sheng
